DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-9 are under 35 U.S.C. 103 as being unpatentable over Wasser (US Patent Number 2,650,617) in view of Chan et alia (US Patent Number 7,975,982), hereinafter “Chan”.
Re claim 1, Wasser discloses a valve body (10) comprising: an outer wall having a first upper surface (surrounding the top opening as shown in Fig. 2, that ref. nos. 32 and 48 cover when assembled), a first side surface (with hole 12), and a second side surface (with hole 14), wherein the first upper surface is connected to the first side surface and the second side surface (see Fig. 2), the first upper surface has a first opening (the top opening of ref. no. 10 as shown in Fig. 2), and at least one of the first side surface and the second side surface has a fluid hole (12 and/or14); an inner wall (including ref. no. 16) disposed within the outer wall, wherein the inner wall is in a location that is in line with the at least one fluid hole, the inner wall has a second upper surface (at seat 24) and a third side surface (the left portion of the valve seat as shown in Fig. 2; similar to SS3 as shown in applicant’s Fig. 3A) connected to the second upper surface, and the second upper surface has a second opening (the top of 22 at seat 24), wherein opening directions of the first opening and the second opening are the same (that is, they both open in the up direction as shown in Fig. 2), and the third side surface has an inner opening (the flow path at chamber 18 leading to/from hole 12); and a connecting wall (the portion at the lower part of seat 24 that extends left as shown in Fig. 2 towards hole 12) disposed within the outer wall, wherein the connecting wall connects the inner opening of the inner wall and the fluid hole (12) of the outer wall (see Fig. 2).  Compare Fig. 2 of Wasser with Fig. 3A of the present application.



    PNG
    media_image1.png
    869
    640
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    802
    634
    media_image2.png
    Greyscale

Wasser discloses the inlet and the outlet in opposite directions with respect to applicant’s inlet and outlet (i.e., from left to right as shown above in Wasser as opposed to right to left as shown in applicant’s Fig. 3A).  So, Wasser fails to disclose the at least one fluid hole including an outlet and the inner wall is disposed away from the outlet.
Chan discloses a similar valve body with the outlet (27) to the left and the inlet (26) to the right.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wasser to have the inlet from the right and the outlet to the left in order to accommodate a location of the source fluid from the right and a destination of the fluid to the left as is well known based on the teachings of Chan.  Thus the modified Wasser would have the inner wall disposed away from the outlet.
Re claim 2, Wasser discloses the valve body according to claim 1, wherein the first side surface and the second side surface both have a fluid hole (12 and 14). 
Re claim 3, Wasser discloses the valve body according to claim 2, wherein the fluid hole provided in the first side surface is a first fluid hole, and the fluid hole provided in the second side surface is a second fluid hole, wherein the inner wall is in a location that is in line with the first fluid hole and the second fluid hole and is located between the first fluid hole and the second fluid hole, and the connecting wall connects the first fluid hole of the outer wall.  Compare Fig. 2 of Wasser with Fig. 3A of the present application.
Re claim 5, Wasser discloses the valve body according to claim 1, wherein an aperture of the first opening is larger than an aperture of the second opening (see Fig. 2). 
Re claim 6, Wasser discloses the valve body according to claim 1, further comprising a limiting part (84) disposed within the inner wall (16), and the limiting part comprises a limiting hole (82). 
Re claim 7, Wasser discloses the valve body according to claim 6, wherein an aperture of the second opening is larger than an aperture of the limiting hole (see Fig. 2). 
Re claim 8, Wasser discloses the valve body according to claim 6, wherein opening directions of the first opening, the second opening, and the limiting hole are the same (i.e., they all open in the up direction as shown in Fig. 2). 
Re claim 9, Wasser discloses the valve body according to claim 1, wherein opening directions of the first opening and the second opening are a first opening direction (i.e., the up direction as shown in Fig. 2), and opening directions of the first fluid hole and the second fluid hole are a second opening direction (i.e., the horizontal direction as shown in Fig. 2), wherein the first opening direction is different from the second opening direction (see Fig. 2).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wasser in view of Chan, as applied to claim 1 above, and further in view of Yun et alia (US Patent Number 8,936,041), hereinafter “Yun” .
The modified Wasser discloses the valve body according to claim 1; however, both side surfaces have a fluid hole (similar to Figs. 3A-3C and the lower portion of Figs. 7A-7C).  Yun discloses a similar valve body with one embodiment with both side surfaces having a fluid hole (see Figs. 1 and 2).  Yun also discloses an alternate embodiment (see Figs. 4 and 5) with one of the first side surface and the second side surface has a fluid hole (116), while the other (i.e. the side opposite 116) does not have a fluid hole (because the other port is at a lower surface).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wasser to not have a fluid hole at a second side surface based on the relative location of the flow paths leading to and from the valve body.  That is, if one of the inlet or outlet ports is at the bottom and the other is at a side, one would have one fluid hole at one side surface and no fluid at the opposite side surface because the other fluid hole would be at a bottom surface.

Allowable Subject Matter
Claims 10-20 are allowed.

Response to Arguments
Applicant’s amendment overcomes the rejections of record.  However, Chan is applied in an obviousness rejection based on the newly added limitation.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-272-4881, 571-272-6007, and 571-272-3607, respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC KEASEL/Primary Examiner, Art Unit 3753